Citation Nr: 0924714	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  08-21 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 







INTRODUCTION

The Veteran had active military service from October 1947 to 
October 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

This appeal has been advanced on the Board's docket by reason 
of the Veteran's advanced age.  See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2008). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran contends that he developed PTSD as the result of 
certain experiences in service.  He contends that he was 
removed from his vessel (the U.S.S. Salisbury Sound, where he 
served as an "instrumentman") and assigned temporary duty 
with Abel Company, 2nd Battalion, 1st Marine Division from 
September 1950 to April 1951.  He asserts that in September 
1950, he and his Marine unit were conveyed by the U.S.S. 
Picaway to Inchon, South Korea in support of the American 
invasion, and that through April 1951 he served as that 
Marine unit's forward observer.  He explains that as a 
forward observer, he witnessed carnage from the artillery he 
directed, and also engaged in combat when enemy soldiers 
attempted to overrun his position on several occasions.  He 
also contends that he witnessed hostilities while 
participating in the evacuation of Americans at Shanghai, 
China in 1949, as a member of the U.S.S. Salisbury Sound.

Notably, the RO has not attempted to corroborate the 
Veteran's claimed stressors through his service department or 
through the U.S. Marine Corps.  Instead, the RO has relied on 
online histories of the Veteran's ship available through the 
U.S. Navy.  The Board points out that the referenced 
histories are rather short, and cover wide periods of time 
with very little detail concerning the operations in which 
the vessel was engaged.  Those histories do suggest that the 
Veteran's vessel was in the Korean region at times during the 
pertinent period.

Under the circumstances, the Board finds that more extensive 
efforts are required to assist the Veteran in corroborating 
his claimed stressors.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should attempt to obtain 
additional information from the veteran 
concerning the specific circumstances of 
each alleged inservice stressor, to 
include the dates (to within 60 days), 
locations, units involved, and, if 
involving combat, the names of 
casualties.  Further, identifying 
information concerning any other involved 
individuals, including their names, 
ranks, and units of assignment should be 
requested from the veteran.  With any 
additional information provided by the 
veteran, and with the evidence already of 
record, the RO must prepare a summary of 
those alleged service stressors.  This 
summary must be prepared regardless 
whether the veteran provides an 
additional statement, as requested above.  
This summary and a copy of the Veteran's 
DD 214 and other service personnel 
records should be sent to the U.S. Army 
and Joint Services Records Research 
Center (JSRRC) or appropriate service 
department.  The JSRRC and/or appropriate 
service department should be provided 
with a copy of any information obtained 
above, and should be asked to provide any 
additional information that might 
corroborate the Veteran's alleged 
stressors.  The JSRRC or appropriate 
service department should also be 
requested to furnish or provide a summary 
of the ship's history and operational 
reports for the U.S.S. Salisbury Sound 
and U.S.S. Picaway for September 1950 to 
April 1951.

The RO should also provide the above 
summary and any pertinent records to the 
Commandant of the Marine Corps.  The 
Commandant should be asked to provide any 
additional information that might 
corroborate the Veteran's alleged 
participation with Abel Company, 2nd 
Battalion, 1st Marine Division between 
September 1950 and April 1951.  The 
Commandant should also be requested to 
furnish the unit history and operational 
reports for that unit for September 1950 
to April 1951.

2.  After completing the above action, 
and if and only if the RO determines that 
one or more of the Veteran's stressors 
has been corroborated, the veteran should 
be afforded a VA psychiatric examination 
by a physician with appropriate expertise 
to determine the nature and etiology of 
any diagnosed psychiatric disorder.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  
The RO must provide the examiner with the 
summary of any stressors described above.  
If PTSD is diagnosed, the examiner should 
identify the independently corroborable 
inservice stressor(s) that supports the 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why PTSD was not 
diagnosed.  With respect to each and 
every diagnosed psychiatric disorder, the 
examiner must opine whether it is at 
least as likely as not that such 
disorder(s) is(are) etiologically related 
to the Veteran's period of service.  The 
claims folder must be made available to 
the examiner for proper review of the 
medical history.

3. The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted in full the RO 
must issue a supplemental statement of 
the case, and provide the appellant and 
his representative an opportunity to 
respond.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted. No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

